PER CURIAM.
A.M., the mother of A.J., a minor, seeks review of the trial court’s Revised Adjudication Order as to the Mother. We affirm the trial court’s adjudication of dependency as orally pronounced at the September 30, 2013, hearing, finding the child dependent as to A.M. pursuant to section 39.01(15)(g), Florida Statutes (2013).
As noted by the parties, however, the order does not comport with the oral pronouncement. The pertinent written finding is limited to a determination that the Mother has “emotional or mental health problems.” We remand the case so that the order can be amended to conform to the court’s oral pronouncement1 that A.J. does not have a parent that can control the further continued sexual exploitation of A.J.
Affirmed and remanded with instructions.

. See E.K. v. Dep’t of Children & Family Servs., 2 So.3d 1067 (Fla. 3d DCA 2009).